       Case 2:16-cv-02419-JZB Document 94 Filed 07/18/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Roque De La Fuente,                                No. CV-16-02419-PHX-JZB
10                  Plaintiff,                          ORDER
11   v.
12   State of Arizona, et al.,
13                  Defendants.
14
15
16          Pending before the Court is Plaintiff’s Motion to Amend or Alter the Judgment of
17   the Court. (Doc. 91.) Therein, Plaintiff asks the Court to “vacate the June 11, 2019 Order
18   and enter a stay in this case pending the Ninth Circuit’s pending decision in Roque “Rocky”
19   De La Fuente v. Padilla, 9th Circuit, Appeal No. 17-56668 (Argued and Submitted March
20   12, 2019).” (Id. at 1.) Plaintiff argues that the Ninth Circuit’s upcoming decision in Padilla
21   “is likely to be binding in Plaintiff’s claim that Arizona’s signature requirement for
22   independent presidential candidates in [sic] unconstitutional.” (Doc. 91-1 at 2.) The Court
23   will deny the Motion.
24          Under Rule 59(e), it is appropriate to alter or amend a judgment in four
25   circumstances: (1) newly discovered evidence has been presented, (2) the Court committed
26   clear error, (3) the judgment is manifestly unjust, or (4) there is an intervening change in
27   controlling law. See United Nat'l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 780
28   (9th Cir.2009).
       Case 2:16-cv-02419-JZB Document 94 Filed 07/18/19 Page 2 of 2



 1          Plaintiff has shown none of these circumstances. To be sure, Plaintiff makes a
 2   cursory statement that “Plaintiff contends the Court’s decision to ignore clear precedent on
 3   the county distribution requirement and the differentiation on the number of signatures
 4   Arizona requires parties to collect versus the higher number of signatures required for
 5   independent presidential candidates to gain ballot access is contrary to law[,]” (doc. 91 at
 6   2), but Plaintiff does not articulate what “clear precedent” the Court supposedly ignored,
 7   or how it amounts to clear error.
 8          The Court recognizes that Plaintiff disagrees with the Court’s ruling, “but that
 9   disagreement is not a basis for reconsideration.” Mellen, Inc. v. Biltmore Loan & Jewelry-
10   Scottsdale, LLC, No. CV-16-00648-PHX-DLR, 2017 WL 6888266, at *1 (D. Ariz. Apr.
11   28, 2017). Accordingly, the Court will deny Plaintiff’s Motion.
12          IT IS ORDERED that Plaintiff’s Motion to Amend or Alter the Judgment of the
13   Court (doc. 91) is denied.
14          Dated this 18th day of July, 2019.
15
16
17                                                      Honorable John Z. Boyle
                                                        United States Magistrate Judge
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
